Opinion issued December 20, 2007





 


 






In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00761-CV
____________

EXECUTIVE MORTGAGE & FINANCIAL SERVICES, INC., Appellant

V.

CHARLES E. GALLUP, Appellee




On Appeal from the County Civil Court at Law No. 1
Harris County, Texas
Trial Court Cause No. 806526



 
MEMORANDUM OPINIONAppellant Executive Mortgage & Financial Services, Inc. timely appealed
the trial court’s August 16, 2006 judgment and duly requested the preparation of a
clerk’s record and reporter’s record for its appeal.  We granted extensions of time to
prepare the reporter’s record, and most recently, issued and unsuccessfully attempted
to serve an order to file the reporter’s record or appear and show cause.
                Executive Mortgage has informed us that, following our issuance of the
unserved order, the trial court held a hearing and made findings that: (1) the reporter
who recorded the proceeding no longer serves in the trial court; (2) due to physical
infirmity, she is unable to prepare the record; and (3) as a result, no record of the
proceeding exists for the appeal.   Based on these findings, the trial court, in an order
signed September 7, 2007, conditionally granted Executive Mortgage a new trial, set
for January 7, 2008.  
                Executive Mortgage requests that we return the cause so that it may avail
itself of the relief granted by the trial court.  Accordingly, without regard to the
merits, we set aside the trial court’s May 12, 2006 judgment and remand the cause for
new trial.  
 
PER CURIAM
Do not publish.   Tex. R. App. P. 47.2(b).